internal_revenue_service number release date index number ------------------------------------- ------------------------------------------------ ---------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b02 plr-140749-12 date date x ------------------------------------------------- ------ ---------------- legend state ------------------- date ------------------- date ------------------ date year a_trust trust -------------------------- ------- ---------------------- -------------------------------------------------------- ---------------------------------------- ---------------------- dear ----- ------------ this responds to a letter dated date submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was formed in state on date and made an election to be treated as an s_corporation effective on its formation in year a transferred shares of x to trust a revocable_trust treated as a wholly-owned grantor plr-140749-12 trust under sec_671 and sec_676 on date a died and trust became irrevocable_trust qualified as an s_corporation shareholder under sec_1361 pursuant to the terms of trust trust 1’s shares of x were transferred to trust on date x represents that trust satisfies the requirements to be treated as a qualified_subchapter_s_trust qsst under sec_1361 since date except that trust did not make a timely qsst election under sec_1361 x represents that x and each of its shareholders have filed consistently with the treatment of x as an s_corporation since date x further represents that the failure to properly file the qsst election for trust was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 and sec_1_1361-1 provide that for purposes of sec_1361 a_trust that is described in sec_1361 immediately before the death of the deemed owner and that continues in existence after such death is a permitted s_corporation shareholder but only for the two-year period beginning on the day of the deemed owner's death sec_1_1361-1 provides that if stock is held by a_trust described in sec_1_1361-1 the estate of the deemed owner is generally treated as the shareholder as of the day of the deemed owner's death sec_1361 provides that in the case of a qsst for which a beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust shall be treated as the owner of that portion of the trust that consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst may elect to have sec_1361 apply sec_1_1361-1 provides that the current income_beneficiary plr-140749-12 of a qsst must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax returns the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that a in general an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation and b any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation was terminated on date and that this termination was inadvertent within the meaning of sec_1362 we further conclude that pursuant to the provisions of sec_1362 x will continue to be treated as being an s_corporation from date and thereafter provided that x is otherwise eligible to be an s_corporation and provided that the election was not otherwise terminated under sec_1362 this ruling is conditioned upon the trustee of trust filing with the appropriate service_center a qsst election effective date for trust the qsst election must be filed within days following the date of this letter and a copy of this letter should be attached to the election except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically we express no opinion regarding x’s eligibility to be an s_corporation further we express no opinion on whether trust is otherwise eligible to be a qsst plr-140749-12 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely bradford poston senior counsel branch office of the associate chief_counsel passthroughs special industries
